Case: 18-60454      Document: 00514944680         Page: 1    Date Filed: 05/06/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                      No. 18-60454                          May 6, 2019
                                                                          Lyle W. Cayce
VIVIAN CASTON,                                                                 Clerk


                                                 Plaintiff – Appellant

v.

BOLIVAR COUNTY, MISSISSIPPI; GERALD WESLEY, SR.; GERALD
WESLEY, JR.

                                                 Defendants – Appellees


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                              USDC No. 4:17-CV-11


Before HIGGINBOTHAM, JONES, and COSTA, Circuit Judges.
PER CURIAM: *
       Vivian Caston was fired from her job at a correctional facility. She sued
her employer, Bolivar County, under section 1983 alleging First Amendment
retaliation. She also sued two individuals—Gerald Wesley Jr. who is a Chief
Deputy with the county’s Sheriff’s Department and his father who used to work
for the Sheriff’s Department—for tortuously interfering with her at-will




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60454   Document: 00514944680     Page: 2   Date Filed: 05/06/2019


                                No. 18-60454

employment. The district court granted summary judgment in favor of the
defendants on all claims.
      Having heard oral argument and reviewed the parties’ briefs, the record,
and the applicable law, we AFFIRM the judgment of the district court
essentially for the reasons given in its Memorandum Opinion and Order.




                                      2